
	

113 HRES 591 IH: Commending the Government of Afghanistan for certifying the results of the national election held on April 5, 2014, and urging the Government of Afghanistan to continue to pursue a “transparent, credible, and inclusive” run-off presidential election on June 14, 2014, while ensuring the safety of voters and candidates.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 591
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Grayson submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the Government of Afghanistan for certifying the results of the national election held
			 on April 5, 2014, and urging the Government of Afghanistan to continue to
			 pursue a transparent, credible, and inclusive run-off presidential
			 election on June 14, 2014, while ensuring the safety of voters and
			 candidates.
	
	Whereas, on May 11, 2013, in Kabul, Afghanistan, United States Deputy Secretary of State William
			 Burns stated: a successful political transition is an essential prerequisite for sustainable security. It is
			 vitally important that the elections next April be transparent, credible,
			 and inclusive.;Whereas, on July 9, 2013, the United States Senate unanimously agreed to S. Res. 151: A resolution urging the Government of Afghanistan to ensure transparent and credible presidential
			 and provincial elections in April 2014 by adhering to internationally
			 accepted democratic standards, establishing a transparent electoral
			 process, and ensuring security for voters and candidates.;Whereas, on April 5, 2014, the Government of Afghanistan held the first round of a presidential
			 election;Whereas, on May 15, 2014, the Independent Election Commission of Afghanistan (IEC) certified the results of the national election held 40 days prior, and announced a run-off
			 election date of June 14, 2014, for the two top presidential candidate
			 vote
			 recipients;Whereas voter participation increased from approximately 35 percent in the 2009 Afghan presidential
			 election to almost 60 percent for the election held on April 5, 2014, and
			 the percentage of newly registered female voters slightly increased;Whereas the 2009 Afghan presidential election experienced low female voter turnout due to the
			 insufficient number of female poll workers, and the United Nations
			 Development Programme’s Law and Order Trust Fund for Afghanistan approved
			 a Ministry of Interior request to fund the hiring of 13,000 female
			 election security officers in order to bolster female voter turnout for
			 the 2014 presidential election—but 40 out of Afghanistan’s 407 districts
			 still did not have female election staff due to security concerns;Whereas 27 Afghans were killed on election day in 2009, and 17 members of the Afghan National
			 Security Forces (ANSF) were killed over the course of nearly 300 insurgent attacks carried out during the election held
			 on April 5, 2014;Whereas after the 2009 Afghan presidential election, the Independent Electoral Complaints
			 Commission
			 (IECC) ordered the results from 210 polling stations be invalidated, and later, after investigating 579
			 more polling stations quarantined by the IEC, found that all but 18 of
			 those should be excluded as well—and on May 14, 2014, the IEC, based on
			 IECC decisions, invalidated the results from 331 polling stations during
			 the 2014 election and removed them from the final tabulation;Whereas, to date, 809,349 votes cast for the first place presidential candidate,  165,339 votes
			 cast for the second place presidential candidate, and 39,555 votes cast
			 for the third place presidential candidate during the June 14, 2014,
			 election have been invalidated for fraud;Whereas there have been widespread reports of voter and election monitor 
intimidation, as well as attempts to bribe members of the IEC, the IECC, and other election
			 monitoring organizations;Whereas vote counting by the IEC was performed behind closed doors instead of 
in front of international monitors, and information was leaked to some 
candidates but not others;Whereas investigations by the IECC, and their coordination with the IEC, have not 
been conducted in a transparent manner;Whereas the Government of Afghanistan eliminated text messaging capabilities the 
evening prior to the 2014 presidential election until 5:00 p.m. on election day—greatly inhibiting
			 monitoring efforts by international organizations—explaining that the
			 decision was made in response to two candidates sending more than one
			 million text messages during the silent period and to combat further advertising—an explanation denied by the Chairman of the IEC who requested
			 that texting capabilities be restored;Whereas members of the National Democratic Institute (NDI) were killed during 
an attack at the Serena Hotel in Kabul on March 20, 2014, causing NDI to remove significant numbers
			 of staff from Afghanistan and spreading fear among other monitors;Whereas a run-off date of June 14, 2014, means the snows will have melted across 
Afghanistan, allowing the Taliban to move more freely, leading to a greater chance of disruption
			 during the run-off presidential election;Whereas some candidates, and some campaign staff, have proclaimed that should 
their opponents prevail, Afghanistan will be a less secure nation in which more civilians will
			 die—thereby creating a climate that is not conducive to democratic
			 transition;Whereas some polling places used the entirety of their allotted 600 ballots in one to two hours
			 leading some candidates, or their representatives, to call for more
			 ballots—even though it is highly implausible that so many ballots could be
			 exhausted in such a short time; andWhereas the United States contributed approximately $175 million toward
conducting the 2009 Afghan presidential election, and will contribute approximately $200 million
			 toward the 2014 Afghan presidential election: Now, therefore, be it
		That the House of Representatives—
			(1)commends the Government of Afghanistan for holding the
first round of a presidential election on April 5, 2014, and for preparing for the peaceful
			 transition to a new government, in accordance with the rule of law;(2)encourages the Government of Afghanistan to continue to 
pursue the standard of transparent, credible, and inclusive for the constitutionally required run-off presidential election to be held on June 14, 2014;(3)supports the mandate of Afghan electoral bodies such as
the Independent Election Commission and Elections Complaints Commission to administer, adjudicate,
			 and manage polls, as well as oversee logistical and technical preparations
			 in a transparent, fair, and credible manner to prevent fraud and
			 misconduct;(4)encourages the Government of Afghanistan to implement 
measures that will increase voter participation—particularly among 
the Afghan female population, and salutes the bravery of the citizenry in facing violence, and even
			 death, to exercise their holy right to vote and determine their own
			 destiny;(5)encourages, on the other hand, the Government of
Afghanistan to not use security as an excuse to shut down polling sites where there are minimal
			 security threats, at the expense of some candidates and to the benefit of
			 others;(6)encourages all elements of Afghan society, not just the
recognized insurgency, to restrain themselves and their supporters from fomenting violence and
			 other disturbances in voting areas;(7)advises, in the strongest terms, that the Ministry of
Communications leave texting capabilities functional on election day;(8)commends the Afghan Government for reducing the
number of casualties experienced on election day, and urges the ANSF to continue to make every
			 necessary effort to ensure the safety of voters and candidates during the
			 June 14, 2014, presidential run-off, including greater coordination
			 between NATO’s International Security Assistance Force (ISAF) and ANSF forces when deploying troops to protect vote-counters, members of the IEC and IECC, and
			 members of international organizations dedicated to, and engaged in,
			 election monitoring;(9)solemnly remembers those members of the ANSF who
gave their lives protecting their democracy on April 5, 2014, and honors those servicemembers from
			 United States, coalition, and Afghan forces who have been killed or
			 injured since October 2001 in defense of the democratic rights of the
			 Afghan people;(10)calls on the Government of Afghanistan to continue to
combat instances of voter fraud and improve the transparency of the 
polling and counting processes—particularly by opening the processes of vote counting and complaint
			 resolution to both candidate and international monitors;(11)supports the United Nations mandate to use its offices to
assist Afghan electoral bodies and other stakeholders with technical preparations and the promotion
			 of a timely and inclusive democratic process so that the results of the
			 presidential run-off election will reflect the will of the people, leading
			 to broad acceptance;(12)recommends a pause in the drawdown of United States
and ISAF security, intelligence, and diplomatic assets until June 14, 2014;(13)recognizes the substantial investments made by United States taxpayers in support of stability,
			 democracy, and the rule of law in Afghanistan, including efforts to end
			 public corruption;(14)reaffirms the policy position of the United States that
successful political transition is an essential prerequisite for sustainable security in Afghanistan, and legitimate governance is important to ensuring its long-term stability; and(15)concurs in the United States Senate’s urging of the U.S.
Secretary of State to condition financial and logistical support for future Afghanistan elections
			 on the implementation of reforms that would increase female participation
			 and combat fraud throughout the electoral process.